     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 1 of 20


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RANDY SCOTT KLIPPENSTEIN,                         No. 2:21-cv-00086 KJM GGH P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   SCOTT FRAUNHEIM,
15                      Respondent.
16

17

18   Introduction and Summary
19          Petitioner, a state prisoner proceeding through counsel, has filed an application for a writ
20   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to the United States
21   Magistrate Judge pursuant to 28 U.S.C. § 626(b)(1) and Local Rule 302.
22          Petitioner was convicted of forcible acts of sexual misconduct, and incest, upon his
23   biological daughter. For purposes of this proceeding, petitioner conceded the incest claims, i.e.,
24   he had sexual relations with his daughter before she reached the age of 18, but he denies that
25   these relations were carried out by force. Petitioner asserts two primary, but related, claims: (1)
26   his Sixth Amendment right to cross examine a witness was violated on account of the inability to
27   cross-examine his daughter about her pre-trial denial of sexual activities (both after petitioner’s
28   sexual acts and before); and (2) (assuming his daughter would have remained steadfast at trial in
                                                       1
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 2 of 20


 1   her denial of prior sexual activities) petitioner’s Sixth/Fourteenth/Amendment rights were
 2   violated due to the inability to mount a complete defense because of the inability to introduce

 3   evidence of his daughter’s sexual activities. Petitioner also disputes the admission of Child Sexual

 4   Abuse Accommodation Syndrome (“CSAA”) evidence, and a jury instruction related thereto.
            In sum, because evidence of the sexual activities of the daughter did not evince bias on her
 5
     part, or otherwise relate to allegations of petitioner’s coercive actions, only probable
 6
     embarrassment, or at worst a falsehood to protect her new teacher love interest subsequent-to-
 7
     petitioner’s-unlawful-actions, in this AEDPA case, the trial court’s preclusion of the cross-
 8
     examination was not unreasonable. It follows that preclusion of admission of extrinsic evidence
 9
     of prior sexual activities was also not AEDPA unreasonable either. The CSAA claims should be
10
     denied as well as not violative of any established Supreme Court holdings and on the merits
11
     Background Facts
12
            Prior to trial, petitioner had been charged with lesser unlawful sex with a minor offenses,
13
     incest, and more serious forcible sex charges. Perhaps as a method of taking away any potential
14
     for a compromise verdict, or because the prosecutor was very confident in the “force” case, the
15
     unadorned unlawful sex charges were dropped during trial leaving only the forcible sex charges
16
     and incest charges. ECF No. 14-4 at 248-249. The only ultimate contested issue was whether
17
     petitioner used force to accomplish the conceded sexual activities. The factual summary of the
18
     California Court of Appeal, Third Appellate District (“Court of Appeal”) is set forth below:
19

20                  The victim, S., is defendant’s biological daughter. She lived with
                    her mother for most of her childhood. When she was 15 years old,
21                  she moved in with defendant and his family.

22                  After S. turned 17 years old, defendant started commenting on her
                    appearance and constantly asking her if he could see and touch her
23                  breasts. S. repeatedly told him “no.”

24                  One morning while S. was asleep, defendant came into her room
                    and began touching and kissing her. S. did not kiss him back; she
25                  was scared, confused, and hurt. However, she performed oral sex
                    on defendant after he took off all her clothes and continued to touch
26                  her. A couple of days later, defendant had sexual intercourse with
                    S. for the first time.
27
                    Thereafter, S. and defendant had sexual intercourse more than 100
28                  times and she performed oral sex on him numerous times.
                                                       2
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 3 of 20


 1                 Defendant also inserted his finger into S.’s vagina more than 100
                   times, performed oral sex on her more than 50 times, and stimulated
 2                 her with a vibrator.
 3                 S. repeatedly told defendant “no” or tried to stop him from
                   engaging in sexual acts with her. According to S., defendant held
 4                 her down and had sexual intercourse with her more than 20 times.
                   S. explained that she was unable to push defendant away and
 5                 eventually gave up on trying to stop him because he was too big. S.
                   further explained that she was scared and confused by defendant’s
 6                 conduct, and feared that he would kill her if she said no to him
                   while he raped her.
 7
                   Defendant told S. that he planned to marry her and move with her
 8                 to Colorado or Montana and have a child together. He also told S.
                   not to tell anyone about their relationship because he would be very
 9                 upset and end up in jail. At one point, defendant threatened to take
                   S. away from “society” and keep her in a basement.
10
                   When S. was 18 years old, she moved out of defendant’s house
11                 after he physically attacked her. During the attack, defendant
                   pushed S. into a wall and strangled her.
12
                   Approximately two months later, S. reported defendant to the
13                 police. During a pretext phone call (i.e., a recorded phone call with
                   law enforcement present), defendant admitted to having sex with S.
14                 and indicated that he was not going to force himself on her
                   anymore. Defendant also acknowledged that S. had told him
15                 multiple times that she did not want to have a sexual relationship
                   with him anymore.
16
                   When defendant was interviewed at the police station following his
17                 arrest, he denied engaging in a sexual relationship with S. However,
                   during recorded jail phone calls with his wife (Cheryl), defendant
18                 admitted to having a sexual relationship with S. He also asked
                   Cheryl to get rid of several items, including a sex toy, an outfit, and
19                 lotion.
20                 After defendant was arrested, Cheryl confronted S. about her
                   allegations of force. According to Cheryl, she told S., “You know
21                 as well as I do that the relationship was not forced and it was ... not
                   rape.” In response, S. said, “Yes” and apologized.
22

23   People v. Klippenstein, No. C083373, 2018 WL 3298027, at *1-2 (Cal. Ct. App. July 5, 2018).

24   Issues Presented

25          1. Whether Petitioner Was Denied His Sixth Amendment Right to Fully Confront

26             (Impeach) His Accuser With Her Other Sexual Activities;

27   ////

28   ////
                                                     3
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 4 of 20


 1          2. Whether Petitioner’s Sixth/Fourteenth Amendment Rights Were Violated When
 2              Petitioner Was Not Permitted to Introduce Extrinsic Evidence of the Accuser’s Other
 3              Sexual Activities;
 4          3. Whether the Admission Of Child Sexual Abuse Accommodation Syndrome Evidence
 5              Violated Due Process; and
 6          4. Whether the Jury Instruction Related to the CSAA Evidence Violated Due Process.
 7   The Antiterrorism and Effective Death Penalty Act of 1996 Standards
 8          Of course, the issues here are decided not by whether the undersigned believes the state
 9   courts to have made an erroneous legal determination, but whether the state courts were
10   unreasonable in their determinations pursuant to 28 U.S.C. § 2254.
11          The statutory limitations of the power of federal courts to issue habeas corpus relief for
12   persons in state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and
13   Effective Death Penalty Act of 1996 (“AEDPA”). The text of § 2254(d) provides:
14                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be
15                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim—
16
                           (1) resulted in a decision that was contrary to, or involved
17                         an unreasonable application of, clearly established Federal
                           law, as determined by the Supreme Court of the United
18                         States; or
19                         (2) resulted in a decision that was based on an unreasonable
                           determination of the facts in light of the evidence presented
20                         in the State court proceeding.
21          For purposes of applying § 2254(d)(1), clearly established federal law consists of holdings
22   of the United States Supreme Court at the time of the last reasoned state court decision.
23   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 565 U.S. 34,
24   39 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v. Taylor, 529
25   U.S. 362, 405-406 (2000)). Circuit precedent may not be “used to refine or sharpen a general
26   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has
27   not announced.” Marshall v. Rodgers, 569 U.S. 58, 63-64 (2013) (citing Parker v. Matthews, 567
28   U.S. 37, 48 (2012)). Nor may it be used to “determine whether a particular rule of law is so
                                                      4
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 5 of 20


 1   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,
 2   be accepted as correct. Id.
 3          A state court decision is “contrary to” clearly established federal law if it applies a rule
 4   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court
 5   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
 6   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the
 7   writ if the state court identifies the correct governing legal principle from the Supreme Court’s
 8   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. Lockyer v.
 9   Andrade, 538 U.S. 63, 75 (2003); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). In this
10   regard, a federal habeas court “may not issue the writ simply because that court concludes in its
11   independent judgment that the relevant state-court decision applied clearly established federal law
12   erroneously or incorrectly. Rather, that application must also be unreasonable.” Williams, supra,
13   529 U.S. at 412. See also Lockyer, supra, 538 U.S. at 75 (it is “not enough that a federal habeas
14   court, ‘in its independent review of the legal question,’ is left with a ‘firm conviction’ that the
15   state court was ‘erroneous.’ ”) “A state court’s determination that a claim lacks merit precludes
16   federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state
17   court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.
18   Alvarado, 541 U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus
19   from a federal court, a state prisoner must show that the state court’s ruling on the claim being
20   presented in federal court was so lacking in justification that there was an error well understood
21   and comprehended in existing law beyond any possibility for fairminded disagreement.”
22   Harrington, 562 U.S. at 103.
23          The court looks to the last reasoned state court decision as the basis for the state court
24   judgment. Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018). “[Section] 2254(d) does not require a
25   state court to give reasons before its decision can be deemed to have been ‘adjudicated on the
26   merits.’ ” Harrington, 562 U.S. at 100. Rather, “[w]hen a federal claim has been presented to a
27   state court and the state court has denied relief, it may be presumed that the state court
28   adjudicated the claim on the merits in the absence of any indication or state-law procedural
                                                        5
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 6 of 20


 1   principles to the contrary.” Id. at 99. This presumption may be overcome by a showing “there is
 2   reason to think some other explanation for the state court’s decision is more likely.” Id. at 99-100.
 3   Similarly, when a state court decision on a petitioner’s claims rejects some claims but does not
 4   expressly address a federal claim, a “federal habeas court must presume (subject to rebuttal) that
 5   the federal claim was adjudicated on the merits.” Johnson v. Williams, 568 U.S. 289, 293 (2013).
 6   When it is clear, however, that a state court has not reached the merits of a petitioner’s claim, the
 7   deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court
 8   must review the claim de novo. Stanley, supra, 633 F.3d at 860.
 9          The state court need not have cited to federal authority, or even have indicated awareness
10   of federal authority in arriving at its decision. Early v. Packer, 537 U.S. 3, 8 (2002). Where the
11   state court reaches a decision on the merits but provides no reasoning to support its conclusion, a
12   federal habeas court independently reviews the record to determine whether habeas corpus relief
13   is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848, 853
14   (9th Cir. 2003). “Independent review of the record is not de novo review of the constitutional
15   issue, but rather, the only method by which we can determine whether a silent state court decision
16   is objectively unreasonable.” Id. at 853. Where no reasoned decision is available, the habeas
17   petitioner still has the burden of “showing there was no reasonable basis for the state court to
18   deny relief.” Harrington, 562 U.S. at 98. A summary denial is presumed to be a denial on the
19   merits of the petitioner’s claims. Stancle v. Clay, 692 F.3d 948, 957 & n. 3 (9th Cir. 2012). While
20   the federal court cannot analyze just what the state court did when it issued a summary denial, the
21   federal court must review the state court record to determine whether there was any “reasonable
22   basis for the state court to deny relief.” Harrington, 562 U.S. at 98. This court “must determine
23   what arguments or theories supported or, [...] could have supported, the state court’s decision; and
24   then it must ask whether it is possible fairminded jurists could disagree that those arguments or
25   theories are inconsistent with the holding in a prior decision of this Court.” Id. at 102.
26   “ ‘Evaluating whether a rule application was unreasonable requires considering the rule’s
27   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-
28   by-case determinations.’ ” Id. at 101 (quoting Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)).
                                                       6
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 7 of 20


 1   Emphasizing the stringency of this standard, which “stops short of imposing a complete bar on
 2   federal-court relitigation of claims already rejected in state court proceedings[,]” the Supreme
 3   Court has cautioned that “even a strong case for relief does not mean the state court’s contrary
 4   conclusion was unreasonable.” Id. at 102.
 5   Discussion
 6          A. Whether Petitioner Was Denied His Sixth Amendment Right to Fully Confront
 7   (Impeach) His Accuser With Her Other Sexual Activities
 8          The Court of Appeal set the background for this issue:
 9                  Prior to trial, the People filed a motion in limine seeking to exclude
                    evidence of S.’s prior sexual conduct, unless the court found that
10                  such evidence was admissible under Evidence Code sections 782
                    and 352. Defendant opposed the People’s motion and filed a motion
11                  seeking permission to question S. regarding an alleged extramarital
                    affair she was having with her former high school teacher, Steven
12                  Shields. Defendant also requested permission to question S. about
                    lies she told her employer about the affair. In addition, defendant
13                  sought permission to question S. regarding a list she purportedly
                    made of her past sexual partners.
14
                    In support of his motion, defendant argued that evidence of the
15                  extramarital affair was relevant because it showed that S. had: “(1)
                    engaged in conduct that constitutes moral turpitude and (2) lied
16                  when questioned by [her employer] about whether she was having
                    an affair with Steven Shields.” Defendant asserted that “engaging in
17                  an illicit extra marital affair with a former high school teacher
                    demonstrates conduct that reflects on a person’s lack of judgment,
18                  general readiness to do evil, bad character, intent to corrupt others
                    and moral depravity. The fact that [S.] lied to [her employer] also
19                  demonstrates that [S.] is a person who engages in immoral conduct
                    and lies when confronted about it.” Defendant further argued that
20                  the list of S.’s past sexual partners was relevant because it would
                    “directly contradict” S.’s statement to the police that she had not
21                  had sex prior to her relationship with defendant.
22                  At the hearing on the motions, the trial court treated defendant’s
                    motion as a motion brought under Evidence Code section 782. The
23                  court rejected defendant’s moral turpitude argument and ruled that,
                    even if S. had a sexual relationship with Shields and lied about it to
24                  her employer as defendant claimed, such conduct was irrelevant
                    and inadmissible under Evidence Code section 782 because there
25                  was no evidence the relationship involved allegations of rape,
                    sexual assault, or incest. The court further ruled that, even assuming
26                  such evidence was somehow relevant to S.’s honesty or veracity,
                    the probative value of the evidence was substantially outweighed by
27                  the fact that its admission would necessitate undue consumption of
                    time and/or would create a substantial danger of undue prejudice by
28                  confusing the issues and misleading the jury. With respect to the list
                                                      7
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 8 of 20


 1                  of sexual partners S. purportedly made, the court ruled that, even if
                    such a list existed, the evidence was inadmissible under Evidence
 2                  Code sections 782 and 352. In so ruling, the court noted that the
                    evidence is “distinguishable from what happened in this case.”
 3
                    The rape shield law generally bars questioning a sexual assault
 4                  victim about specific instances of her prior sexual conduct. (Evid.
                    Code, § 1103, subd. (c); People v. Bautista (2008) 163 Cal.App.4th
 5                  762, 781.) “Evidence of the sexual conduct of a complaining
                    witness is admissible in a prosecution for a sex-related offense only
 6                  under very strict conditions. A defendant may not introduce
                    evidence of specific instances of the complaining witness’s sexual
 7                  conduct, for example, in order to prove consent by the complaining
                    witness.” (People v. Fontana (2010) 49 Cal.4th 351, 362 (Fontana
 8                  ).) But such evidence may be admissible in prosecutions involving
                    sections 261, 289, and 288a, such as here, when offered to attack
 9                  the credibility of a complaining witness, provided its probative
                    value outweighs the danger of undue prejudice and the defendant
10                  complies with the procedure set forth in Evidence Code section
                    782. ( Evid. Code, § 782; Fontana, at pp. 354, 362.)
11

12   People v. Klippenstein, 2018 WL 3298027, at *2-3.

13          The California appellate court went on to find that the pertinence of the sex episodes

14   material to be explored with the accuser on cross-examination did not override the purposes of

15   California’s rape shield law because of its minimal relevance.

16          It is important to add here that the evidence regarding the specific instance of sex-with-

17   the-teacher was subsequent to the time the accuser had permanently left petitioner’s home and

18   was living with other persons. The “list of boys” with whom the accuser allegedly had sexual

19   relations (whenever) related nothing specific other than names.

20          First, AEDPA applies to the issue herein. While the focus of the appellate court and

21   parties was specifically dealing with California law, the Court of Appeal found that “[petitioner’s]

22   claim that excluding the evidence violated his constitutional rights is unpersuasive.” People v.

23   Klippenstein, 2018 WL 3298027, at *4. Remembering that there is a presumption in AEDPA that

24   the state court decided the claim on its federal merits, and that the court need not have cited to

25   federal authority, see AEDPA discussion supra, it is clear that AEDPA applies to this issue.

26          Turning to the merits, it is evident that the denial of cross-examination claim is at its

27   strongest when the proffered impeachment demonstrates a bias on the part of the witness not to

28   ////
                                                       8
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 9 of 20


 1   testify truthfully, not simply to show that a witness told an inconsistent story at some time. The
 2   Ninth Circuit has explicated the established Supreme Court authority on the subject:
 3                  Wood argues that excluding the evidence of M.G.'s sexual conduct
                    violated his rights under the Sixth Amendment to confront the
 4                  witnesses against him and to present a defense. These rights
                    encompass the rights to cross-examination, Davis v. Alaska, 415
 5                  U.S. 308, 315–16, 94 S.Ct. 1105, 1110, 39 L.Ed.2d 347 (1974), and
                    to present relevant evidence, Michigan v. Lucas, 500 U.S. 145, 111
 6                  S.Ct. 1743, 1746–47, 114 L.Ed.2d 205, 212 (1991). A defendant
                    has no right, however, to present irrelevant evidence. United States
 7                  v. Torres, 937 F.2d 1469, 1473 (9th Cir.1991), cert. denied, 502
                    U.S. 1037, 112 S.Ct. 886, 116 L.Ed.2d 789 (1992). It is within the
 8                  trial court's discretion to determine which issues are relevant. See
                    id.
 9
                    Even relevant evidence can be excluded in certain circumstances.
10                  The right to present relevant testimony “may, in appropriate cases,
                    bow to accommodate other legitimate interests in the criminal trial
11                  process.” Chambers v. Mississippi, 410 U.S. 284, 295, 93 S.Ct.
                    1038, 1046, 35 L.Ed.2d 297 (1973). The Supreme Court has
12                  recognized that a state has a legitimate interest in protecting rape
                    victims against unwarranted invasions of privacy and harassment
13                  regarding their sexual conduct. Lucas, 500 U.S. at ––––, 111 S.Ct.
                    at 1146, 114 L.Ed.2d at 212. Also, “trial judges retain wide latitude
14                  insofar as the Confrontation Clause is concerned to impose
                    reasonable limits on ... cross-examination based on concerns about,
15                  among other things, harassment, prejudice, confusion of the issues,
                    the witness' safety, or interrogation that is repetitive or only
16                  marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679,
                    106 S.Ct. 1431, 1435, 89 L.Ed.2d 674 (1986).
17

18   Wood v. State of Alaska, 957 F.2d 1544, 1549 (9th Cir. 1992).
19          And, as set forth by Olden v. Kentucky, 488 U.S.227, 231-232 (1988) (emphasis added):
20                  We emphasized that “the exposure of a witness' motivation in
                    testifying is a proper and important function of the constitutionally
21                  protected right of cross-examination.” Id., at 316–317, 94 S.Ct. at
                    1110, citing Greene v. McElroy, 360 U.S. 474, 496, 79 S.Ct. 1400,
22                  1413, 3 L.Ed.2d 1377 (1959). Recently, in Delaware v. Van
                    Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986), we
23                  reaffirmed Davis, and held that “a criminal defendant states a
                    violation of the Confrontation Clause by showing that he was
24                  prohibited from engaging in otherwise appropriate cross-
                    examination designed to show a prototypical form of bias on the
25                  part of the witness, and thereby ‘to expose to the jury the facts from
                    which jurors ... could appropriately draw inferences relating to the
26                  reliability of the witness.’ ” 475 U.S., at 680, 106 S.Ct., at 1436,
                    quoting Davis, supra, 415 U.S., at 318, 94 S.Ct., at 1111.
27
                    In the instant case, petitioner has consistently asserted that he and
28                  Matthews engaged in consensual sexual acts and that Matthews—
                                                      9
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 10 of 20


 1                   out of fear of jeopardizing her relationship with Russell—lied when
                     she told Russell she had been raped and has continued to lie since.
 2                   It is plain to us that “[a] reasonable jury might have received a
                     significantly different impression of [the witness'] credibility had
 3                   [defense counsel] been permitted to pursue his proposed line of
                     cross-examination.” Delaware v. Van Arsdall, supra, 475 U.S., at
 4                   680, 106 S.Ct., at 1436.
 5           The emphasized quote appears in the seminal case on the right to cross-examination,

 6    Davis v. Alaska, 415 U.S. 308, 315–16 (1974). In Davis, the juvenile records were sought to be

 7    used as a basis for cross-examination—the witness might be attempting to aid the police and

 8    thereby protect his probation status, id. at 311, and as such demonstrated that the witness had a

 9    motivation to possibly lie about that defendant’s activities. Thus, not every untruth by a witness

10    has a right to be the subject of cross-examination regardless of its real relevance, especially when

11    the law generally protects such information from exploration at trial. Rather, the cross-

12    examination should materially relate to an issue in the case or evince a material bias on the part of

13    the witness.

14           In this case, the fairly well established sexual relations of a teacher with a former student,

15    after petitioner’s involvement with the accuser had ended, and denied at first by the accuser to her

16    employer and possibly others, 1 did not demonstrate bias on the part of the accuser against

17    petitioner which might show that she had a motivation to lie about petitioner’s use of force to

18    accomplished his sexual desires. Rather it showed at most a desire not to embarrass her present

19    love interest because teachers should not have sexual relations with high school students who

20    have just turned 18. Nor was the evidence relevant in itself to draw an inference of lack of

21    petitioner’s coercion. In light of the strong California interest to not permit an accuser’s sexual

22    history to be explored unless necessary, it cannot be legitimately argued that exclusion of the

23    evidence showing the accuser’s unrelated untruth, as affirmed by the appellate court, was AEDPA

24    unreasonable. Cf. United States v. Chang Ru Meng Backman, 817 F.3d 662, 670 (9th Cir. 2016)

25    (“Here, by contrast, to the extent that we can discern the nature of Defendant’s proffered

26           1
                ECF No. 14-1 at 170-171 (Rouze—Summers employer—only confirms sex with Shields
27    post-Petitioner abuse); ECF No. 14-1 at 173-174. (Ms. Shields does not relate anything about
      Summer’s sex with Mr. Shields prior to, or during, petitioner’s abuse—one post-petitioner
28    explicit incident is set forth).
                                                     10
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 11 of 20


 1    evidence, its relevance, if any, is slight. We doubt that evidence that the victim engaged in
 2    commercial sex acts after she had been coerced into prostitution has a bearing on whether
 3    Defendant earlier took coercive actions.”) Putting the Chang Ru Meng Backman language in the
 4    context of this case: “We doubt that evidence that the victim engaged in [consensual] sex acts
 5    after she had been coerced into [having illicit sex with her father] has a bearing on whether
 6    [petitioner] earlier took coercive actions.” 817 F.3d at 670.
 7           Similarly, the fact that a list existed purporting to show past (probably high school) lovers
 8    of the accused said little or nothing about the use of force by petitioner, the sole contested issue in
 9    petitioner’s case. Again, the apparent purpose of the asserted untruth made to the police by the
10    accuser about not having sexual relations prior to, or along with, petitioner’s, was simply in all
11    probability to protect the identities of former sexual partners. In any event, there was no
12    indication that any of those sexual activities were anything but consensual.
13           The undersigned is not finding that exposing a witness’ expressed untruths per se has no
14    pertinence whatsoever on credibility. The undersigned is finding that when the law protects
15    sensitive information from disclosure, something more than a general impeachment-on-other-
16    matters purpose is necessary to override the law. That “something more” is an indication of bias
17    on the part of the witness, or cross-examination which brings to light an untruth directly relevant
18    to an issue in the case. At least such a finding by the state courts is not AEDPA unreasonable.
19           B. Whether Petitioner’s Sixth/Fourteenth Amendment Rights Were Violated When
20    Petitioner Was Not Permitted to Introduce Extrinsic Evidence of the Accuser’s Other Sexual
21    Activities
22                 This claim is bound to fall as the discussion above generally controls the outcome of
23    this issue. But first, it is of some doubt that a cognizable claim exists at all as the Supreme Court
24    has fairly recently held that it has never held the preclusion of extrinsic act impeachment evidence
25    to be violative of the Confrontation Clause. In Nevada v. Jackson, 569 U.S.505, 511-512 (2013)
26    (emphasis added) the court held:
27                      In holding that respondent is entitled to habeas relief, the Ninth
                        Circuit pointed to two of its own AEDPA decisions in which it
28                      granted habeas relief to state prisoners who were not allowed to
                                                        11
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 12 of 20


 1                  conduct a full cross-examination of the witnesses against them. 688
                    F.3d, at 1098–1101 (discussing Fowler v. Sacramento Cty. Sheriff's
 2                  Dept., 421 F.3d 1027, 1035–1038 (C.A.9 2005) and Holley v.
                    Yarborough, 568 F.3d 1091, 1098–1101 (C.A.9 2009)). Those
 3                  cases in turn relied on Supreme Court decisions holding that
                    various restrictions on a defendant's ability to cross-examine
 4                  witnesses violate the Confrontation Clause of the Sixth
                    Amendment. See, e.g., Olden v. Kentucky, 488 U.S. 227, 231, 109
 5                  S.Ct. 480, 102 L.Ed.2d 513 (1988) (per curiam ); Delaware v. Van
                    Arsdall, 475 U.S. 673, 678–679, 106 S.Ct. 1431, 89 L.Ed.2d 674
 6                  (1986); Davis v. Alaska, 415 U.S. 308, 315–316, 94 S.Ct. 1105, 39
                    L.Ed.2d 347 (1974). But this Court has never held that the
 7                  Confrontation Clause entitles a criminal defendant to introduce
                    extrinsic evidence for impeachment purposes. See Delaware v.
 8                  Fensterer, 474 U.S. 15, 22, 106 S.Ct. 292, 88 L.Ed.2d 15 (1985)
                    (per curiam ) (observing that “the Confrontation Clause is generally
 9                  satisfied when the defense is given a full and fair opportunity to ...
                    expose [testimonial] infirmities through cross-examination”). See
10                  also Jordan v. Warden, 675 F.3d 586, 596 (C.A.6 2012); Brown v.
                    Ruane, 630 F.3d 62, 70 (C.A.1 2011).
11

12           However, petitioner points out that he is entitled to present a defense, and the failure to

13    permit such may violate the Fourteenth Amendment Due Process clause.

14                  “[S]tate and federal rulemakers have broad latitude under the
                    Constitution to establish rules excluding evidence from criminal
15                  trials.” United States v. Scheffer, 523 U.S. 303, 308, 118 S.Ct.
                    1261, 140 L.Ed.2d 413 (1998); see also Crane v. Kentucky, 476
16                  U.S. 683, 689–690, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986);
                    Marshall v. Lonberger, 459 U.S. 422, 438, n. 6, 103 S.Ct. 843, 74
17                  L.Ed.2d 646 (1983); Chambers v. Mississippi, 410 U.S. 284, 302–
                    303, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973); Spencer v. Texas, 385
18                  U.S. 554, 564, 87 S.Ct. 648, 17 L.Ed.2d 606 (1967). This latitude,
                    however, has limits. “Whether rooted directly in the Due Process
19                  Clause of the Fourteenth Amendment or in the Compulsory Process
                    or Confrontation Clauses of the Sixth Amendment, the Constitution
20                  guarantees criminal defendants ‘a meaningful opportunity to
                    present a complete defense.’ ” Crane, supra, at 690, 476 U.S. 683,
21                  106 S.Ct. 2142, 90 L.Ed.2d 636 (quoting California v. Trombetta,
                    467 U.S. 479, 485, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984);
22                  citations omitted). This right is abridged by evidence rules that
                    “infring[e] upon a weighty interest of the accused” and are “
23                  ‘arbitrary’ or ‘disproportionate to the purposes they are designed to
                    serve.’ ” Scheffer, supra, at 308, 523 U.S. 303, 118 S.Ct. 1261, 140
24                  L.Ed.2d 413 (quoting Rock v. Arkansas, 483 U.S. 44, 58, 56, 107
                    S.Ct. 2704, 97 L.Ed.2d 37 (1987)).
25
                                                     ***
26
                    While the Constitution thus prohibits the exclusion of defense
27                  evidence under rules that serve no legitimate purpose or that are
                    disproportionate to the ends that they are asserted to promote, well-
28                  established rules of evidence permit trial judges to exclude evidence
                                                       12
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 13 of 20


 1                    if its probative value is outweighed by certain other factors such as
                      unfair prejudice, confusion of the issues, or potential to mislead the
 2                    jury. See, e.g., Fed. Rule Evid. 403; Uniform Rule of Evid. 45
                      (1953); ALI, Model Code of Evidence Rule 303 (1942); 3 J.
 3                    Wigmore, Evidence §§ 1863, 1904 (1904). Plainly referring to rules
                      of this type, we have stated that the Constitution permits judges “to
 4                    exclude evidence that is ‘repetitive..., only marginally relevant’ or
                      poses an undue risk of ‘harassment, prejudice, [or] confusion of the
 5                    issues.’ ” Crane, 476 U.S., at 689–690, 106 S.Ct. 2142, 90 L.Ed.2d
                      636 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679, 106
 6                    S.Ct. 1431, 89 L.Ed.2d 674 (1986); ellipsis and brackets in
                      original). See also Montana v. Egelhoff, 518 U.S. 37, 42, 116 S.Ct.
 7                    2013, 135 L.Ed.2d 361 (1996) (plurality opinion) (terming such
                      rules “familiar and unquestionably constitutional”).
 8

 9    Holmes v. South Carolina, 547 U.S. 319, 324, 326-27 (2006); see also LaJoie v. Thompson, 217

10    F.3d 663, 668 (9th Cir. 2000).

11            Holmes did not involve extrinsic impeachment evidence., but rather evidence of third-

12    party guilt. However, assuming that exclusion of impeachment evidence for a witness can impair

13    a defense as much as not permitting evidence of, for example, third-party guilt, the undersigned

14    finds for the reasons set forth in the section above, that the extrinsic evidence to be produced still

15    lacks sufficient relevance to overcome the California Rape Shield law, i.e., the California Court

16    of Appeal was AEDPA reasonable in upholding its exclusion. Again, after-the-fact sexual

17    activities of the accuser per se, when the issue at hand is whether petitioner’s prior acts were

18    coercive, shed little, if any, light on the determinative coercion issue. Moreover, the list of high

19    school boys with whom the accuser purportedly had sexual relations either at the time petitioner

20    engaged in sexual activities with the accuser, or prior to such time, have no bearing on whether

21    petitioner, a father—in a much different context than high school boys—used coercion. The

22    accuser’s falsity in stating that she had not had sexual relations prior to those conceded by

23    petitioner does not evince a bias to lie about petitioner’s coercive activities, nor is it relevant to

24    show the non-existence of forceful or coercive acts in itself.

25            LaJoie, supra, a case involving child abuse, presents an example of when relevant

26    evidence exclusion may run afoul of Sixth Amendment due process rights. In LaJoie, evidence of

27    past sexual abuse was precluded by the trial court because of violation of procedural notice rules.

28    However, the Ninth Circuit determined than the preclusion policy behind the notice rules was
                                                         13
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 14 of 20


 1    overcome by the relevance of the evidence: “(1) to provide an alternate source of VN’s ability to
 2    explain sexual acts; (2) to offer an alternative explanation for the medical evidence of abuse that
 3    the prosecution would be offering; and (3) to support LaJoie’s argument that VN’s allegations
 4    were false and were invited by CSD caseworkers. LaJoie, 217 F.3d at 665-666. In the LaJoie
 5    case, the defendant was questioning the existence of the criminal acts altogether, the government
 6    conceded its relevance, id. at 671, and this alternative evidence could have persuaded the jury to
 7    find that the activities of others caused the abuse attributed to defendant. This type of relevance
 8    is lacking in petitioner’s case.
 9            Moreover, the conclusion by the Court of Appeal here that the proffered evidence would
10    have taken up undue time, and would have been a distraction on the real issue as a reason not to
11    permit such evidence to overcome the policy of the Rape Shield Law, Klippenstein, 2018 WL
12    3298027, at *4, cannot be considered AEDPA unreasonable.
13            For the reasons set forth above, petitioner has not set forth an AEDPA cognizable Sixth
14    Amendment/Fourteenth Amendment claim, or if he as, it should be denied on the merits.
15            C. Whether the Admission Of Child Sexual Abuse Accommodation Syndrome Evidence
16    Violated Due Process
17            Petitioner claims that the introduction of CSAA evidence was unfairly prejudicial to him.
18    However, the Supreme Court has not announced that the admission of evidence, claimed to be
19    unlawfully prejudicial, violates the Due Process clause.
20                    Under AEDPA, even clearly erroneous admissions of evidence that
                      render a trial fundamentally unfair may not permit the grant of
21                    federal habeas corpus relief if not forbidden by “clearly established
                      Federal law,” as laid out by the Supreme Court. 28 U.S.C. §
22                    2254(d). In cases where the Supreme Court has not adequately
                      addressed a claim, this court cannot use its own precedent to find a
23                    state court ruling unreasonable. Musladin, 549 U.S. at 77.
24                    The Supreme Court has made very few rulings regarding the
                      admission of evidence as a violation of due process. Although the
25                    Court has been clear that a writ should be issued when
                      constitutional errors have rendered the trial fundamentally unfair,
26                    see Williams, 529 U.S. at 375, 120 S.Ct. 1495, it has not yet made a
                      clear ruling that admission of irrelevant or overtly prejudicial
27                    evidence constitutes a due process violation sufficient to warrant
                      issuance of the writ. Absent such “clearly established Federal law,”
28                    we cannot conclude that the state court's ruling was an
                                                      14
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 15 of 20


 1                   “unreasonable application.” Musladin, 549 U.S. at 77, 127 S.Ct.
                     649. Under the strict standards of AEDPA, we are therefore without
 2                   power to issue the writ on the basis of Holley's additional claims
 3    Holley v. Yarborough, 568 F.3d 1091, 1101 fn. 2 (9th Cir. 2009) (emphasis added) (noting that if

 4    it were free to rule on the issue, the Ninth Circuit would have found a violation of due process).

 5           See also Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008); Alberni v. McDaniel, 458

 6    F.3d 860, 866 (9th Cir. 2006); Soojian v. Lizarraga, No. 1:16-cv-00254-AWI-SAB-HC, 2018 WL

 7    3155617 (E.D. Cal. June 25, 2018); Jones v. Spearman, No. 16-cv-03627-JD, 2018 WL 424402,

 8    at *4 (N.D. Cal. Jan. 16, 2018); Garcia v. Madden, No. EDCV 17-00049-DOC-JDE, 2018 WL

 9    910184, at *15 (C.D. Cal. Jan. 5, 2018).

10           Holley and its progeny did not hold that if the court believes a serious due process

11    violation exists, it is free to rule on the issue of admission of prejudicial evidence. “Without

12    power to rule” means just that— it does not mean “sometimes has the power to rule and

13    sometimes not.” Moreover, the mere characterizing of a prejudicial evidence claim as a

14    fundamentally unfair “due process” violation would render the Holley rule useless, i.e., the claim

15    of admission of prejudicial evidence would be reviewed on the merits, regardless, every time

16    since all due process claims in habeas corpus must rise to the level of fundamental unfairness to

17    be actionable. Again, the Ninth Circuit has held otherwise:

18                   Zapien also argues that the admission of Perez’s statements was
                     such an egregious violation of California evidentiary law that it
19                   constituted a due process violation. It is not at all clear that there
                     was a violation of California law, let alone one so fundamentally
20                   unfair that it amounted to a due process violation. In any event,
                     we’ve held that, “[u]nder AEDPA, even clearly erroneous
21                   admissions of evidence that render a trial fundamentally unfair may
                     not permit the grant of federal habeas corpus relief if not forbidden
22                   by clearly established [Supreme Court precedent].” Holley v.
                     Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (internal
23                   quotation marks omitted).
24    Zapien v. Davis, 849 F.3d 787, 794 (9th Cir. 2015). 2
25           2
                See also Alberni v. McDaniel, 458 F.3d 860, 864 (9th Cir. 2006). The undersigned
26    follows the Holley/Zapien rule. Finally, Kipp v. Davis, 971 F.3d 939, 956 (9th Cir. 2020), is not
      to the contrary as the court in that case found that AEDPA did not apply. It therefore determined
27    the issue de novo and found that McKinney v. Rees, 993 F.2d 1378, 1381-82, 1385-86 (9th Cir.
      1993) (barring improper propensity evidence), stated the applicable rule on propensity evidence.
28
                                                       15
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 16 of 20


 1           Thus, it does not matter whether the evidence analysis of the Court of Appeal was spot on,
 2    dubious, or unreasonable. No cognizable federal claim exists. Petitioner cites Gimenez v. Ochoa,
 3    821 F.3d 1136, 1145 (9th Cir. 2016), for the proposition that the introduction of flawed expert
 4    testimony can rise to the level of a due process violation. The Gimenez court specifically found
 5    that other Circuit authority was the basis for the conclusion: “We join the Third Circuit in
 6    recognizing that habeas petitioners can allege a constitutional violation from the introduction of
 7    flawed expert testimony at trial if they show that the introduction of this evidence ‘undermined
 8    the fundamental fairness of the entire trial.’ ” 821 F.3d at 1145 (citation omitted). There is either
 9    a rule in AEDPA cases that an established Supreme Court holding has been unreasonably applied,
10    or there is not. See Brodit v. Cambra, 350 F.3d 985, 991 (9th Cir. 2003) (“Once again, Petitioner
11    cites no clear Supreme Court law that the California Court of Appeal violated or unreasonably
12    applied [in affirming the use of CSAA evidence].”) Without addressing the AEDPA issue, the
13    Ninth Circuit in Gimenez simply joined in the determination of the Third Circuit. Previous Ninth
14    Circuit cases cannot be overruled by a later panel unless the clearly established law has changed. 3
15           But perhaps the undersigned has misinterpreted Holley et al. as applying to CSAA
16    evidence. If that is the case, the Court of Appeal cannot be found AEDPA unreasonable in
17    allowing its introduction. That is not to say that petitioner does not have a point in the abstract.
18    The CSAA evidence is very much “one way”—according to the testimony, there is little chance a
19    child can ever be found not credible as there is a reason why every seemingly inconsistent act
20    with the charge posited by the prosecution is not a problem. Moreover, the accuser/victim in this
21    case was nearly reaching adulthood at the time of her inconsistencies. But the way to combat that
22    is to introduce and argue evidence to make the defense point, not to make an after-the-fact
23    argument.
24    ////
25    ////
26           3
                Moreover, the Ninth Circuit has upheld the use of this evidence against a due process
27    attack in Brodit v. Cambra, supra, 350 F.3d at 991 (citing Ninth Circuit authority). See also Otero
      v. Diaz, No. 2:19cv00381 MCE KJN P, 2020 WL 7406517 (E.D. Cal. Dec. 17, 2020).
28
                                                        16
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 17 of 20


 1           To make a due process argument, petitioner must show that “ but for” the CSAA
 2    evidence, petitioner would not have been found guilty of the forcible aspects of the charges.
 3    Gimenez, supra, 821 F.3d at 1145. In this case, the Court of Appeal found:
 4                   Defendant contends the trial court abused its discretion in admitting
                     expert evidence on CSAAS. CSAAS consists of five emotional
 5                   behaviors that have been observed in children who have
                     experienced sexual abuse: (1) secrecy; (2) helplessness; (3)
 6                   entrapment and accommodation; (4) delayed disclosure; and (5)
                     retraction. (See People v. Bowker (1988) 203 Cal.App.3d 385,
 7                   389.) “[E]xpert testimony on the common reactions of child
                     molestation victims is not admissible to prove that the complaining
 8                   witness has in fact been sexually abused; it is admissible to
                     rehabilitate such witness’s credibility when the defendant suggests
 9                   that the child’s conduct after the incident—e.g., a delay in
                     reporting—is inconsistent with his or her testimony claiming
10                   molestation. [Citations.] ‘Such expert testimony is needed to
                     disabuse jurors of commonly held misconceptions about child
11                   sexual abuse, and to explain the emotional antecedents of abused
                     children’s seemingly self-impeaching behavior. [¶] The great
12                   majority of courts approve such expert rebuttal testimony.’
                     [Citation.]” ( People v. McAlpin (1991) 53 Cal.3d 1289, 1300-1301,
13                   fn. omitted.)
14                                                    ***
15                   We disagree with defendant’s contention that CSAAS evidence
                     regarding delayed disclosure was inadmissible under Evidence
16                   Code section 352. Defendant argues that, because S. was 17 years
                     old when the alleged abuse occurred, the CSAAS evidence had
17                   minimal relevance regarding her delay in reporting the abuse.
                     Defendant further argues that the minimal relevance of the evidence
18                   was outweighed by its prejudicial effect; specifically, the
                     substantial danger that the jury would consider the expert testimony
19                   about CSAAS as supporting S.’s claims of abuse.
20                   The CSAAS evidence admitted in this case was probative for its
                     limited purpose. It was used to rebut common misperceptions the
21                   jury may have held about how children react to being sexually
                     abused. It assisted the jurors in assessing S.’s credibility by placing
22                   her behavior in the proper context. At trial, defense counsel
                     attacked S.’s credibility in various ways, including questioning her
23                   about her failure to report the assaults earlier. Without the CSAAS
                     evidence on delayed reporting, the jury could have concluded that
24                   the abuse did not occur simply because S. failed to report it
                     immediately and continued to have a relationship with defendant.
25                   Defendant has made no showing that the probative value of the
                     CSAAS evidence was lessened because S. was 17 years old at the
26                   time of the abuse.
27                   The evidence’s probative value was not outweighed by its
                     prejudicial impact. The CSAAS evidence in this case was properly
28                   limited to the syndrome’s characteristics, including delayed
                                                  17
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 18 of 20


 1                   disclosure. Dr. Carmichael testified that he was not familiar with
                     the facts of this case. He did not testify that S. was abused. His
 2                   testimony was limited to explaining the components of CSAAS.
                     We reject defendant’s suggestion that the expert testimony invited
 3                   the jury to conclude S. had been sexually abused in the manner she
                     claimed. In our view, no reasonable juror would interpret Dr.
 4                   Carmichael’s testimony as an expression of opinion on the question
                     whether S. had been sexually abused by force or otherwise. (See
 5                   People v. Housley (1992) 6 Cal.App.4th 947, 955-956 [expert’s
                     testimony that he had never met victim, and was unfamiliar with
 6                   particular facts of case, rendered it unlikely that jury would
                     consider CSAAS testimony for improper purpose].) Moreover, the
 7                   court instructed the jury twice on the limited manner it could use
                     the CSAAS evidence. The jury was specifically told that CSAAS
 8                   evidence was not evidence that defendant committed any of the
                     crimes charged against him.
 9

10    People v. Klippenstein, 2018 WL 3298027, at *5, 7.

11           This was not just a she said-he said case of coercive sexual abuse. Petitioner had on his

12    side testimony from his former wife that the accuser had told her that the sex was not coercive.

13    Klippenstein, 2018 WL 3298027, at *2. The jury simply did not believe petitioner’s testifying

14    witness. Perhaps that was because petitioner had himself admitted in a recorded pretext phone call

15    from the accuser/victim that he had forced himself upon the accuser/victim. Id. It is doubtful that

16    the expert’s CSAA testimony in the abstract made all that much difference.

17            Given this backdrop of legal authority and the facts, the undersigned cannot find that the

18    Court of Appeal was AEDPA unreasonable.

19           D. Whether the Jury Instruction Related to the CSAA Evidence Violated Due Process

20           The Court of Appeal’s decision is provided as follows:
21                   Defendant contends the trial court’s limiting instruction concerning
                     CSAAS (CALCRIM No. 1193) was flawed because the instruction
22                   allowed jurors to base its verdict on the assumptions inherent in
                     CSAAS; namely, that the molestation occurred if S.’s conduct was
23                   not inconsistent with the conduct of someone exhibiting symptoms
                     of CSAAS. Defendant takes issue with the last sentence in the trial
24                   court’s instruction that stated the jury could consider CSAAS
                     evidence “only in deciding whether or not S. Doe’s conduct was not
25                   inconsistent with the conduct of someone who has been sexually
                     abused, and in evaluating the believability of her testimony.” We
26                   find no instructional error.
27                   As previously indicated, the trial court instructed the jury at the
                     close of trial pursuant to CALCRIM No. 1193 as follows: “You
28                   have heard testimony from Dr. Blake Carmichael regarding child
                                                      18
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 19 of 20


 1                     sexual abuse accommodation syndrome. Dr. Blake Carmichael’s
                       testimony about child sexual abuse accommodation syndrome is not
 2                     evidence that the Defendant committed any of the crimes charged
                       against him. You may consider this evidence only in deciding
 3                     whether or not [S.] Doe’s conduct was not inconsistent with the
                       conduct of someone who has been sexually abused and in
 4                     evaluating the believability of her testimony.” (See CALCRIM No.
                       1193.)
 5

 6    People v. Klippenstein, 2018 WL 3298027, at *7.

 7           Petitioner’s challenge to the fairness of the instruction differs little from his challenge that

 8    the evidence itself was unfair. The instruction precisely tracked the purpose of the introduction of

 9    the evidence. It simply told the jury that it could consider the CSAA evidence in evaluating the

10    credibility of the accuser/victim. The jury was not instructed in any type of presumption, nor did

11    the instruction have anything to do with a reversal or diminution of the prosecution’s burden of

12    proof. If the evidence was admitted under an AEDPA reasonable rationale, it follows that the

13    jury instruction, limiting the use of the CSAA evidence to evaluating the accuser’s testimony, was

14    AEDPA reasonable as well.

15    Conclusion

16           Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

17    issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

18    certificate of appealability may issue only “if the applicant has made a substantial showing of the

19    denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these

20    findings and recommendations, a substantial showing of the denial of a constitutional right has

21    not been made in this case.

22           Accordingly, IT IS HEREBY RECOMMENDED that:

23           1. Petitioner’s application for a writ of habeas corpus be denied on its merits and

24    dismissed; and

25           2. The District Court decline to issue a certificate of appealability.

26           These findings and recommendations are submitted to the United States District Judge

27    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

28    after being served with these findings and recommendations, any party may file written
                                                       19
     Case 2:21-cv-00086-KJM-GGH Document 23 Filed 03/19/21 Page 20 of 20


 1    objections with the court and serve a copy on all parties. Such a document should be captioned
 2    “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
 3    shall be served and filed within fourteen days after service of the objections. The parties are
 4    advised that failure to file objections within the specified time may waive the right to appeal the
 5    District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6    Dated: March 19, 2021
                                                /s/ Gregory G. Hollows
 7                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       20
